DETAILED ACTION

Notice of Pre-AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments 	
 	The previously issued specification and drawing objections are hereby partially withdrawn in view of Applicant’s remarks submitted November 23, 2020.  The specification and drawing objections are maintained as to the limitation “wherein the pixel region includes only MOS devices having a first dopant type” for reasons explained infra.

 	The previously issued or 35 U.S.C. § 112 (pre-AIA ), first paragraph rejection is partially withdrawn in view of Applicant’s remarks submitted November 23, 2020.  The rejection is maintained as to the limitation “wherein the pixel region includes only MOS devices having a first dopant type”.  Although the originally filed application states “STIs 1310 may define and isolate active regions for various electronic devices of image sensor 100”, the “various electronic devices” are undefined and may not necessarily encompass devices of a first dopant type when the first dopant type is p-type.  The logical end of Applicant’s arguments is that a claim limitation reciting any type of electronic device is properly enabled.  The Examiner suggests the Applicant specify the first dopant type as corresponding to an n-type dopant.

 	The Applicant’s arguments with respect to claims #1-8, 29-32 in the reply filed on November 23, 2020 have been carefully considered, and are partially persuasive for the reasons explained above.  However, specification and drawing objections and the 35 U.S.C. § 112 (pre-AIA ), first paragraph rejection are maintained as to claims 21-28.

Terminal Disclaimer Proper 	
 	The terminal disclaimer filed on November 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,196,547B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Possible Status as a Continuation-In-Part
 	This application repeats a substantial portion of prior Application No. 14/886,290 filed October 19, 2015 and Application No. 12/751,126 filed on March 31, 2010, and adds disclosure not presented in the prior application.  In particular, claim 21 recites “wherein the pixel region includes only MOS devices having a first dopant type”.  Because the first dopant type is not specified, the pixel region could include only NMOS devices or only PMOS devices. 
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Specifications
 	The specification is objected to because it lacks antecedent basis for the claim 21 limitation “wherein the pixel region includes only MOS devices having a first dopant type”.  Because the first dopant type is not specified, the pixel region could include only NMOS devices or only PMOS devices. 

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the pixel region includes only MOS devices having a first dopant type” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections – 35 U.S.C. § 112 (pre-AIA ), 1st paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 21-28 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

 	Claims 21-28 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The Examiner suggests the Applicant specify the first dopant type as corresponding to an n-type dopant.
 
 	As to claim 21, the specification does not enable the limitations “wherein the pixel region includes only MOS devices having a first dopant type”.  Because the first dopant type is not specified, the pixel region could include only NMOS devices or only PMOS devices.

Indication of Allowable Subject Matter 
 	The following is a statement for the indication of allowable subject matter in claims 1-8 and 29-32.
 	As to claim 1, the Examiner was unable to find prior art teaching “a second isolation structure formed in the periphery region, the second isolation structure including a second trench having a second depth greater than the first depth, wherein the pixel region includes only NMOS devices and the periphery region includes both NMOS and PMOS devices.” 
 	As to claim 29, the Examiner was unable to find prior art teaching “a second STI structure in the periphery region, wherein the second STI structure extends from the surface of the silicon substrate to a depth ranging from 3100 angstroms to 3300 angstroms; wherein the pixel region includes only NMOS devices and the periphery region includes NMOS devices and PMOS devices.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829